749 N.W.2d 751 (2008)
Rose BOGAERT, Plaintiff-Appellant,
v.
SECRETARY OF STATE and Wayne County Board of Elections Commissioners, Defendants-Appellees, and
Andrew Dillon, Intervening Defendant-Appellee.
Docket No. 136656. COA No. 285826.
Supreme Court of Michigan.
June 13, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 10, 2008 order of the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the questions presented should be reviewed by this Court.